Claims 12-18 are withdrawn from further consideration.

Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by newly cited United States Patent 7,471,555 (Lung).    
As to independent claim 1, Lung discloses a conductive bridge random access memory (see the entire patent, including the alternative embodiment illustrated in Fig. 12), comprising:  a bottom electrode 20/57A disposed on a (not illustrated) substrate; an inter-metal dielectric 58 (Fig. 11) disposed above the bottom electrode; a resistance switching assembly 57B/46 (Lung’s specification does not describe Fig. 12’s layer 57B but its cross-hatching is identical to phase change material 46) disposed on the bottom electrode and positioned in the inter-metal dielectric, wherein the resistance switching assembly has a reverse T-shape cross-section, and wherein the resistance switching assembly comprises:  a first resistance-switching layer 57B disposed on the bottom electrode, and a second resistance-switching layer 46 disposed on the first resistance-switching layer, wherein an area of an upper surface of the second resistance-switching layer 46 is larger than an area of a lower surface of the second resistance-switching layer; and a top electrode 59/62 disposed on the resistance switching assembly and the inter-metal dielectric.
As to dependent claim 2, an area of a lower surface of Lung’s second resistance-switching layer 46 is smaller than an area of an upper surface of the first resistance-switching layer 57B.
As to dependent claim 3, an area of a lower surface of Lung’s first resistance-switching layer 57B is larger than the area of the lower surface of Lung’s second resistance-switching layer 46.
As to dependent claim 8, an area of a lower surface of Lung’s first resistance-switching layer 57B is equal to or smaller than a top surface of Lung’s bottom electrode 20/57A.
As to dependent claim 9, Lung’s device further comprises an interlayer dielectric (ILD) 26 disposed on the substrate and surrounding the bottom electrode 20/57A, wherein the inter-metal dielectric 58 (Fig. 11) is disposed above the interlayer dielectric 26.
As to dependent claim 11, wherein Lung’s bottom electrode 20/57A and the resistance switching assembly 57B/46 are respectively referred as a first bottom electrode and a first resistance switching assembly, Lung’s Fig. 12 conductive bridge random access memory further comprises:  a second bottom electrode disposed 22/57A on the substrate and separated from the first bottom electrode 20/57A; and a second resistance switching assembly 57B/46 disposed on the second bottom electrode and separated from the first resistance switching assembly by the inter-metal dielectric 58 (Fig. 11), wherein the second resistance switching assembly comprises:  a third resistance-switching layer 57B disposed on the second bottom electrode; and a fourth resistance-switching layer 46 disposed on the third resistance-switching layer, wherein an area of a lower surface of the fourth resistance-switching layer 46 is smaller than an area of an upper surface of the third resistance-switching layer 57B.


s 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s arguments are moot in view of the new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814